Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted 10 Mar 2022 are not persuasive or moot in view of the new grounds of rejection presented herein.
Applicant has argued that Mech relates to the building of non-planar surfaces. Mech is not purely limited to the building of non-planar surfaces, and even if so Applicant has not claimed any type of planar surface limitation. 
Applicant has argued that Patrov is unsuitable to combine with Patrov, as Patrov relates to a method to compensate for the thermal expansion of thermoplastics and Kopping relates to the extrusion of metals in a thermoplastic resin. 
It appears that the method of Patrov would also be applicable to the deposition of the composition in Kopping, as Kopping teaches metal particles extruded in a thermoplastic binder (see claim 26), which also has thermal expansion considerations. 
Finally, Applicant has argued that Kopping teaches ceramic particles in a binder. Kopping does not just teach ceramic particles but also teaches metal particles in a binder for use as a modeling material (see claim 24). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrov (US Pub No 2017/0113409, hereinafter “Patrov”) in view of Kopping et al. (US .

Regarding claim 23, Patrov teaches a method of additive manufacturing, the method comprising: 
extruding a build material along a first path to form a first strand portion (strand labeled “1” in Fig. 4; one of the first plurality of lengths discussed in [0055]); 
extruding the build material along a second path to form a second strand portion adjacent the first strand portion (strand labeled “2” in Fig. 4; one of the first plurality of lengths discussed in [0055]), wherein a first gap is formed between the first strand portion and the second strand portion ([0055] teaches that the first plurality of lengths are deposited so that there are gaps between them) so that the first strand portion does not contact the second strand portion ([0053] the gaps are spaced so that one, two, or three strands may be deposited between them); and 
after forming the first and second strand portions, extruding the build material along a third path between the first path and the second path to form a filler strand portion in the first gap ([0053] teaches that the filler is deposited to fill the gaps), wherein the filler strand portion contacts the first strand portion and the second strand portion ([0053] teaches that the filler bonds to non-adjacent lengths of build material on each side); 
and wherein the filler strand portion is extruded at a rate of extrusion in which the amount of material deposited in the channel in any given window of time or distance along a print direction exceeds a volume (see Fig. 9 showing strands 5, 6, and 7 exceed the volume of the gap as they do not fit into the gap but protrude above the gap; [0081] also teaches over-extruding the 
Patrov does not explicitly teach that the build material includes a powdered metal and a binder system and the steps of debinding and sintering the build material after extrusion to form a densified part. 
In the same field of endeavor Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]-[0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Patrov and the sinterable metal/polymer filament of Kopping. Patrov teaches that the build material may be suitable plastic, thermoplastic, or other material that can be usefully extruded ([0031]). Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering ([0391[), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the prior art ([0041]-[0043]). 

As evidence that the deposition of Patrov may be combined with the metal/binder filament of Kopping, Mech teaches that fused deposition modeling may be used to extrude layers of material comprising plastic or metal, which can be incorporated to become a plastic chair or a metal sculpture ([0001]). Both Patrov and Mech teach that printing may occur via offset spaces/gaps that are later filled in (Patrov [0053] and [0055]; Mech [0070], Figs. 5-13 and accompanying text). Thus, it would have been obvious to a person having ordinary skill in the art 

Regarding claim 24, Patrov teaches wherein the first gap has a uniform width in a direction perpendicular to the first path and to a layering axis ([0056] teaches that each length of build material is substantially parallel to each other, creating gaps that are substantially parallel to the first strand).  

Regarding claim 25, Patrov teaches wherein the build material forming the first strand portion is extruded at a first temperature, and wherein the build material forming -2-Application No.: 15/953,380 Attorney Docket No.: 00226-0013-02000the filler strand portion is extruded at a second temperature, different than the first temperature ([0081] teaches that during the gap-filling extrusions they may increase the extrusion temperature).  

Regarding claim 26, Patrov teaches wherein the second temperature is higher than the first temperature ([0081] teaches that during the gap-filling extrusions they may increase the extrusion temperature).  

Regarding claim 27, Patrov does not explicitly teach wherein the second temperature is higher than the first temperature by 5 to 35 degrees Centigrade. 
Patrov teaches in [0081] that a number of techniques may be used to prevent ridging, where the gap-filling material may adhere to one neighbor more than another. Patrov teaches to offset this the gap-filling material may have an increased temperature, compared to the separated strands ([0081]). Thus, it would have been obvious to optimize the increased temperature range 

Regarding claim 29, Patrov teaches 29 wherein the first strand portion is formed by extruding the build material at a first rate, and wherein the filler strand portion is formed by extruding the build material at a second rate, different than the first rate ([0081] teaches increasing the volume deposition rate during the gap-filling extrusions to overfill the gaps). 
 
Regarding claim 30, Patrov teaches wherein the first strand portion, the second strand portion, and the filler strand portion are each formed by an extruder having a motor ([0033] teaches that a motor determines the feeding rate of the build material), wherein the first strand portion is formed by extruding the build material at a first torque of the motor ([0033] teaches controlling the rate of the motor, i.e. the torque of the motor, to control the feed rate of material), and wherein the filler strand portion is formed by extruding the build material at a second torque of the motor, different than the first torque of the motor ([0081] teaches increasing the volume deposition rate during the gap-filling extrusions, which includes increasing the rate of the motor feeding build material).  

.  

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrov in view of Kopping with evidence of Mech and further in view of Batchelder et al (US Pub No 20150097307, hereinafter “Batchelder”).

Regarding claim 32 and 33, Patrov teaches using a variety of sensors to measure the extrusion of various strands, such as a volume flow rate sensor ([0037]). However, Patrov does not explicitly state the volume flow rate sensor measures the pressure of the extruded material. 
In the same field of endeavor Batchelder teaches that a pressure sensor may be used to measure the pressure within an extrusion chamber, such they may measure the volume flow rate of the material ([0129]). 
It would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Batchelder into Patrov, as Patrov teaches that volume flow rate may be measured with a sensor, and Batchelder teaches that they measure the volume flow rate with a pressure sensor. 
 
Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrov in view of Kopping with evidence of Mech and further in view of Page (US Pub No 2015/0266235 A1, hereinafter “Page”).


 extruding the build material along a fourth path to form a third strand portion above at least one of the first, the second, or the filler strand portions along a layering axis; and extruding the build material along a fifth path to form a fourth strand portion above at least one of the first, the second, or the filler strand portions along the layering axis and adjacent to the fourth strand portion, wherein a second gap is formed between the third strand portion and the fourth strand portion.  
However, in the same field of endeavor Page teaches that a third strand (606 on the left side in Fig 6A) may be deposited above a first strand (610 on the left side in Fig. 6A) and a fourth strand (606 on the right side in Fig. 6A) may be deposited above a second strand (610 on the right side in Fig. 6A) and the third and fourth strands form a gap (608 in Fig. 6A). 

Regarding claim 35, Patrov fails to teach wherein the first gap has a first width in a direction perpendicular to the first path, wherein the second gap has a second width in a direction perpendicular to the fourth path, and wherein the first width is different from the second width.  
However, Page teaches this formation (see Fig. 6A) with two gaps (616 and 608) and gap 616 is wider than gap 608 ([0084] teaches that gap 616 is wider than gap 608). 

Regarding claim 36, Patrov fails to teach wherein the first gap is in communication with the second gap, and wherein the extruding the build material along the third path to form a filler strand portion in the first gap step occurs after the third strand and the fourth strand are formed.  
In the same field of endeavor Page teaches that a first gap may be produced (612 in 6A) and then a second gap may be produced (608) sequentially ([0084] teaches depositing layer 610 

Regarding claim 37, Patrov fails to teach wherein the filler strand portion contacts the third strand portion and the fourth strand portion.
However, Page teaches that the filler portion 604 would form tightly around the perimeter of gaps 608 and 612, leaving little or no space ([0084]).   
It would have been obvious to incorporate Page into Patrov, as Page teaches that the method taught therein may be used to strengthen the interlink between layers ([0084]), as FDM parts can suffer from interlayer weaknesses ([0084]). Patrov likewise teaches that problems may occur when the deposited layer within the gap adheres to one neighbor strand more than another ([0081]). Therefore, it would have been within the purview of a person having ordinary skill in the art to incorporate the method of Page into Patrov in order to improve interlayer bonding.  

Claims 38-39 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 20150266235 A1) in view of Kopping et al. (US 20190352804 A1, hereinafter “Kopping”). 

Regarding claim 38, Page teaches a method of additive manufacturing, the method comprising: 
forming a first layer (see Fig. 6f, the bottom layer is a first layer) of a part by extruding a build material; and 

forming a filler strand (connector segment 646; 0089) portion by extruding a build material into the gap, wherein the filler strand contacts a surface of the first layer (see Fig. 6f showing interconnection between the sides and the previous layer; 0089), the first extrudate strand portion, and the second extrudate strand portion, and wherein the filler strand portion is extruded at a rate of extrusion in which the amount of material deposited in the channel in any given window of time or distance along a print direction exceeds (protruded portion 648; 0089; Fig. 6F) a volume of the first gap in the same given window of time or distance. 
	Page fails to teach extruding a material including a powdered metal and a binder system and debinding and sintering the build material after extrusion to form a densified part. 
In the same field of endeavor Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]-[0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Page and the sinterable metal/polymer filament of Kopping. Page teaches that its process allows for greater adhesion between printed layers (0089)  Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering ([0391[), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the 

	Regarding claim 39, Page teaches wherein the gap has a constant width see Fig. 6f showing a gap of constant width) such that a surface of the first extrudate strand portion is a constant distance from a surface of the second extrudate strand portion.

	Regarding claim 42, Page teaches wherein the first extrudate strand portion is formed by extruding build material at a first rate (see Fig. 6f showing extruding at a certain rate to have a strand of a certain height), and wherein the filler strand portion is formed by extruding build material at a second rate (see Fig. 6f showing 646 having a greater volume and height than the sides, which necessarily comes from a greater extrusion rate in a given area; 0089), different than the first rate.

	Regarding claim 43, Page teaches  a method of additive manufacturing, the method comprising: 
extruding a build material along a first path to form a first strand portion (see Fig. 6f, either side of 646 may be the first extrude strand); 
extruding the build material along a second path to form a second strand portion (see Fig. 6f, either side of 646 may be the second extrude strand);
extruding the build material along a third path to form a filler strand (connector segment 646; 0089) portion between the first strand portion and the second strand portion, wherein the filler strand portion contacts a point on the first strand portion that is closest to the second strand 
Page fails to teach extruding a material including a powdered metal and a binder system and debinding and sintering the build material after extrusion to form a densified part. 
In the same field of endeavor Kopping teaches that an FDM filament may be made having a sinterable powder metal and a polymer binder (claim 24; see claims 23-26; [0012]-[0016] teaches similar compositions in the prior art). Kopping further teaches that the sinterable powder and binder may be debinded after printing (claim 25) and then sintered (claim 26). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the filament of Page and the sinterable metal/polymer filament of Kopping. Page teaches that its process allows for greater adhesion between printed layers (0089)  Kopping teaches that incorporating metal powder in to polymer plastic can enable the printing of metal structures via printing and sintering ([0391[), and the composition found in Kopping is advantageous because it can be rolled into a spool and is not as brittle as the compositions of the prior art ([0041]-[0043]). Thus, a person having ordinary skill in the art before the effective filing date would have found Kopping’s composition desirable for those reasons. 

Claims 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 20150266235 A1, hereinafter “Page”) in view of Kopping and further in view of Patrov. 


In the same field of endeavor Patrov teaches that during the gap-filling extrusions they may increase the extrusion temperature ([0081] ).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Page and Patrov, as Patrov teaches that increasing the temperature during gap filling allows for facilitating the axial deformation of the gap-filling lengths of material into the full volume of the gaps being filled (0081), or in other words so that the filling material will more fully seep into the gap. Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                      /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742